Mates, O. J.,
delivered the opinion of the court.
A careful consideration of this case fails to' convince us that appellee has any right to recover damage against the railroad company for the things complained of in the record. Let it be noticed here that Claremont is just a station; it is not a municipality.
Our view is that the railroad company has not exceeded its just rights in dealing with its own property, and has violated no law- of the state, nor infringed upon any lawful right of appellee, or .failed in any public duty which it owed him of which the law can take cognizance. It is quite true that under Code 1906, § 4854, when a railroad company, has opee established its .depot at a station, it cannot abolish or disuse same, except by the consent of the commission. But the facts show that this company has not attempted to- abolish the depot at Claremont, or to disuse it. The only thing which it has done is to fence its right of way north of this depot, along which there were certain side tracks formerly accessible to persons loading or unloading cars at this station, but which now, on account of this fence, cannot be made available for this purpose. It is shown, however, that the railroad company has not dismissed its depot *67facilities in any way, but has kept them open and still maintains them. It may be that the appellee has sustained damage on account of the fencing of'this right of way and making those side tracks inaccessible to him; but, if this be true, it is a •damage for which he has no recourse against the railroad company, since the railroad company has only made lawful use of its own property in a way violative of no law. We know of ho statute which prohibits a railroad company from fencing its •side tracks, provided it leaves ample depot facilities at its station.
It is claimed by the railroad company that this fencing was done for its own protection. Whether this be true or not, it had the right to run the fence as it did and inclose the side tracks within same. Code 1906, § 4865, has no application to .the controversy in this case.
The judgment is reversed and the suit dismissed.